                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

ROBERT SINGLETARY,               §
               Petitioner,       §
                                 §
vs.                              §                    Civil Action No. 9:19-00227-MGL-BM
                                 §
WARDEN MICHAEL STEPHON and BROAD §
RIVER CORRECTIONAL,              §
               Respondents.      §
                                 §

           ORDER ADOPTING THE REPORT AND RECOMMENDATION,
         GRANTING RESPONDENTS MOTION FOR SUMMARY JUDGMENT,
           AND DISMISSING PLANTIFF’S PETITION WITH PREJUDICE

       Petitioner Robert Singletary (Singletary), proceeding pro se, filed this action asserting a

habeas corpus claim under 28 U.S.C. § 2254. The matter is before the Court for review of the

Report and Recommendation (Report) of the United States Magistrate Judge suggesting

Respondents Warden Michael Stephon and Broad River Correctional’s (collectively,

Respondents) motion for summary judgment be granted and Singletary’s petition be dismissed

with prejudice. The Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule

73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to the Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which a specific objection is made, and the Court
may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1). The Court need not conduct a de

novo review, however, “when a party makes general and conclusory objections that do not direct

the court to a specific error in the [Magistrate Judge’s] proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see Fed. R. Civ. P. 72(b).

       The Magistrate Judge filed the Report on October 2, 2019. Singletary filed his Objection

to the Report (Objection) on May 8, 2019. Respondents filed their response to Singletary’s

Objection on October 21, 2019. The Court has reviewed Singletary’s objection but holds it to be

without merit. It will therefore enter judgment accordingly.

       Singletary’s sole objection restates his position he was denied effective assistance of

counsel at trial. It fails to address the determinative statute of limitations analysis performed by

the Magistrate Judge. Accordingly, the Court will treat Singletary’s objection as a “conclusory

objection[]” and thus obviating the need for de novo review. Id. The Court finds no error with

the statute of limitations analysis performed by the Magistrate Judge.

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court overrules Singletary’s objection, adopts the Report, and incorporates it

herein. Therefore, it is the judgment of the Court Respondents’ motion for summary judgment is

GRANTED and Singletary’s petition is DISMISSED WITH PREJUDICE.



       IT IS SO ORDERED.

       Signed this 31st day of October 2019 in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE



                                                 2
                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                3
